Citation Nr: 0625882	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 2000 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that continued the veteran's 10 percent 
schedular evaluation for his service-connected tinnitus.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent schedular evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


